People v Davila (2018 NY Slip Op 06209)





People v Davila


2018 NY Slip Op 06209


Decided on September 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 25, 2018

Friedman, J.P., Kapnick, Kahn, Oing, JJ.


1679/15 7115A 1102/16 7115

[*1] The People of the State of New York, Respondent,
vManuel Davila, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgments, Supreme Court, Bronx County (John W. Carter, J. at motion; Ralph Fabrizio, J. at pleas and sentencing), rendered June 23, 2017, convicting defendant, upon his pleas of guilty, of assault in the second degree and attempted robbery in the first degree, and sentencing him to consecutive terms of two years and four years, respectively, unanimously affirmed.
The record establishes that defendant made a knowing, intelligent and voluntary waiver of his right to appeal, which forecloses review of his suppression and excessive sentence claims. The court's oral colloquy with defendant concerning the waiver, which was conducted through an interpreter, avoided conflating the right to appeal with the rights normally forfeited upon a guilty plea, and it was sufficient to establish a valid waiver (see People v Bryant, 28 NY3d 1094 [2016]).
Regardless of whether defendant made a valid waiver of his right to appeal, we find that the motion court properly concluded that defendant was not entitled to a Wade hearing given the facts presented, and we perceive no basis for reducing defendant's sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 25, 2018
CLERK